Exhibit 10.3

NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

Original Issuance Date: September 19, 2013 $200,000.00

Debenture Number: GTXO – 59FF 102

GTX CORP.

Secured Convertible Debenture

FOR VALUE RECEIVED, GTX CORP. (hereinafter called the “Obligor” or the
“Company”), hereby promises to pay to 112359 FACTOR FUND, LLC (the “Holder”) or
its successors and assigns the principal sum of TWO HUNDRED THOUSAND DOLLARS
($200,000.00) exclusively in the form of Obligor common stock based on the
Conversion Price then in effect on the terms and conditions hereof on or before
December 31, 2017 (the “Maturity Date”).

Interest. Commencing on the date upon which the Purchase Price has been paid in
full (as such term is defined in that certain Securities Purchase Agreement
dated September 19, 2013, by and between Obligor and Holder), interest shall
accrue on the unconverted outstanding principal balance hereof at an annual rate
equal to the lesser of the Applicable Federal Rate or SIX PERCENT (6%). Interest
shall be payable to Holder on the Maturity Date; provided, however, the interest
amounts due to Holder hereunder shall be forgiven in the event that the original
principal amount hereof has been converted or has otherwise been paid in full on
or before the Maturity Date. Interest shall be calculated on the basis of a
365-day year and the actual number of days elapsed, to the extent permitted by
applicable law.

This Debenture is subject to the following additional provisions:

Section 1. Conversion.

(a) Conversion Procedure.

(i) The outstanding amounts due under this Debenture shall be convertible into
shares of Common Stock at the option of the Holder, in whole or in part any time
following the Payment Compliance Date and at any time and from time to time
thereafter (subject to the limitations on conversion set forth in Sections 1(b)
and 1(c) hereof). The Debenture shall continue to be convertible until it is
satisfied in full. The number of shares of Common Stock issuable upon a
conversion hereunder equals the quotient obtained by dividing (x) the
outstanding amount of this Debenture to be converted by (y) the Conversion Price
(as defined in Section 1(c)(i)). The Obligor shall deliver Common Stock
certificates to the Holder prior to the Fifth (5th) Trading Day after a
Conversion Date. If the Company fails for any reason to deliver to the Holder
such certificate or certificates pursuant to Section 1(a)(i) by the Fifth (5th)
Trading Day after the Conversion Date, the Company shall pay to such Holder, as
liquidated damages and not as a penalty, for each one thousand dollars ($1,000)
of principal amount being converted, ten dollars ($10) per Trading Day
(increasing to twenty dollars ($20) per Trading Day on the seventh Trading Day
after such liquidated damages begin to accrue) for each Trading Day after such
third Trading Day until such certificates are delivered (“Liquidated Damages”).

(ii) The Holder shall effect conversions by delivering to the Obligor a
completed notice in the form attached hereto as Exhibit A (a “Conversion
Notice”). The date on which a Conversion Notice is delivered is the “Conversion
Date.” Unless the Holder is converting the entire principal amount outstanding
under this Debenture, the Holder is not required to physically surrender this
Debenture to the Obligor in order to effect conversions. Conversions hereunder
shall have the effect of lowering the outstanding principal amount of this
Debenture in an amount equal to the applicable conversion. The Holder and the
Obligor shall maintain records showing the principal amount converted and the
date of such conversions. In the event of any dispute or discrepancy, the
records of the Holder shall be controlling and determinative in the absence of
manifest error.

1

 



(b) Certain Conversion Restrictions. A Holder may not convert this Debenture to
the extent such conversion would result in the Holder, together with any
affiliate thereof, beneficially owning (as determined in accordance with Section
13(d) of the Exchange Act and the rules promulgated thereunder) in excess of
4.99% of the then issued and outstanding shares of Common Stock, including
shares issuable upon conversion of this Debenture held by such Holder after
application of this Section. Since the Holder will not be obligated to report to
the Obligor the number of shares of Common Stock it may hold at the time of a
conversion hereunder, unless the conversion at issue would result in the
issuance of shares of Common Stock in excess of 4.99% of the then outstanding
shares of Common Stock without regard to any other shares which may be
beneficially owned by the Holder or an affiliate thereof, the Holder shall have
the authority and obligation to determine whether the restriction contained in
this Section will limit any particular conversion hereunder and to the extent
that the Holder determines that the limitation contained in this Section
applies, the determination of which portion of the principal amount of this
Debenture is convertible shall be the responsibility and obligation of the
Holder. If the Holder has delivered a Conversion Notice for a principal amount
of this Debenture that, without regard to any other shares that the Holder or
its affiliates may beneficially own, would result in the issuance in excess of
the permitted amount hereunder, the Obligor shall notify the Holder of this fact
and shall honor the conversion for the maximum principal amount permitted to be
converted on such Conversion Date in accordance with the periods described in
Section 1(a)(i) and, at the option of the Holder, either retain any principal
amount tendered for conversion in excess of the permitted amount hereunder for
future conversions or return such excess principal amount to the Holder. The
provisions of this Section may be waived by a Holder (but only as to itself and
not to any other Holder) upon not less than 65 days prior notice to the Obligor.
Other Holders shall be unaffected by any such waiver.

(c) Conversion Price and Adjustments to Conversion Price.

(i) The “Conversion Price” in effect on any Conversion Date shall be equal to
$0.01; provided, however, that this Debenture may be converted, in whole or in
part, upon written notice from the Holder at any time following the Payment
Compliance Date into shares of Common Stock in an amount equal to the lesser of
(a) the outstanding balance due under this Debenture divided by the Conversion
Price, or (b) 9.99% of the then-current issued and outstanding capital stock of
Obligor as of the first (1st) anniversary of the Payment Compliance Date (in two
or more tranches subject to the conversion restrictions set forth in Section
1(b) hereof, unless waived in accordance with the provisions thereof). As used
herein, the term “Payment Compliance Date” shall mean the later to occur of (a)
the date on which Holder has paid Obligor the full $425,000 Purchase Price set
forth in that certain Securities Purchase Agreement by and among Obligor and
Holder of even date herewith, or (b) the date on which all amounts due to the
Holder except for amounts due under this Debenture (GTXO – 59FF 102) have been
fully paid. UNLESS WAIVED BY OBLIGOR, NO CONVERSIONS OF THIS DEBENTURE SHALL BE
PERMITTED PRIOR TO THE PAYMENT COMPLIANCE DATE; PROVIDED, HOWEVER, THAT HOLDER
SHALL HAVE THE RIGHT TO CONVERT ANY PORTION OR ALL OF THE AMOUNTS DUE HEREUNDER
IN THE EVENT THAT A DEFAULT EVENT HAS OCCURRED UNDER THE TRANSACTION DOCUMENTS
WHICH REMAINS UNCURED FOR MORE THAN 60 DAYS.

(ii) In case of any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is converted into other securities,
cash or property, the Holder shall have the right thereafter to, at its option,
(A) convert the then outstanding principal amount and any other amounts then
owing hereunder in respect of this Debenture into the shares of stock and other
securities, cash and property receivable upon or deemed to be held by holders of
the Common Stock following such reclassification or share exchange, and the
Holder of this Debenture shall be entitled upon such event to receive such
amount of securities, cash or property as the shares of the Common Stock of the
Obligor into which the then outstanding principal amount and any other amounts
then owing hereunder in respect of this Debenture could have been converted
immediately prior to such reclassification or share exchange would have been
entitled, or (B) require the Obligor to prepay the outstanding principal amount
of this Debenture, plus all other amounts due and payable thereon. The entire
prepayment price shall be paid in cash. This provision shall similarly apply to
successive reclassifications or share exchanges.

(iii) All calculations under this Section 1 shall be rounded up to the nearest
$0.0001 or whole share.

2

 



(iv) If (A) the Obligor shall declare a dividend (or any other distribution) on
the Common Stock; (B) the Obligor shall declare a special nonrecurring cash
dividend on or a redemption of the Common Stock; (C) the Obligor shall authorize
the granting to all holders of the Common Stock rights or warrants to subscribe
for or purchase any shares of capital stock of any class or of any rights; (D)
the approval of any stockholders of the Obligor shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Obligor is a party, any sale or transfer of all or substantially all
of the assets of the Obligor, of any compulsory share exchange whereby the
Common Stock is converted into other securities, cash or property; or (E) the
Obligor shall authorize the voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Obligor; then, in each case, the Obligor shall
cause to be filed at each office or agency maintained for the purpose of
conversion of this Debenture, and shall cause to be mailed to the Holder at its
last address as it shall appear upon the stock books of the Obligor, at least
twenty (20) calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange, provided, that the failure to mail such notice or any defect
therein or in the mailing thereof shall not affect the validity of the corporate
action required to be specified in such notice. The Holder is entitled to
convert this Debenture during the 20-day calendar period commencing the date of
such notice to the effective date of the event triggering such notice.

(d) Other Restrictions.

(i) Obligor shall maintain a sufficient amount of authorized common shares to
enable conversion of all amounts due under this Debenture.

(ii) Unless waived by the Obligor, Holder shall not sell Common Stock issued to
Holder hereunder at a rate that exceeds 20% of the average monthly trading
volume for Obligor’s Common Stock.

(iii) Effective from and after sixty (60) days after the Prepayment Compliance
Date, and for so long as no Default Event has occurred under any Transaction
Document, Obligor shall have the right, but not the obligation, to prepay this
Debenture on and subject to the terms and conductions hereof (“Prepayment
Right”), including, without limitation, Section 1(b) and Section 1(c)(i) hereof,
which right shall be exercisable by Obligor on the basis of the following
additional terms and conditions:

(1)                 For avoidance of doubt, Obligor shall not be permitted to
prepay any portion or all of this Debenture at any time, in the event and to the
extent that prepayment would result in the issuance of shares of Obligor Common
Stock to Holder in violation of Section 1(b) hereof or any other provision of
any Transaction Document.

(2)                 Obligor shall deliver to Holder written notice of its
exercise of the Prepayment Right hereunder (“Prepayment Notice”), which notice
shall state Obligor’s intention to prepay this Debenture, the intended dollar
amount of the prepayment, and the number of shares of Common Stock that Obligor
intends to issue to Holder in satisfaction of that dollar amount. The number of
shares to be issued will be based on the Conversion Price in effect on the date
of the Prepayment Notice.

(3)                 Holder shall, within no more than thirty (30) days after its
receipt of the Prepayment Notice, deliver to Obligor written notice confirming
its acceptance or rejection of Obligor’s intended prepayment as recited in the
Prepayment Notice (“Prepayment Confirmation”). Obligor’s Prepayment Notice and
the prepayment terms set forth therein shall be deemed to have been accepted
automatically by Holder in the event that Holder fails to respond to Obligor’s
Prepayment Notice within thirty (30) days of the delivery of the Prepayment
Notice to Holder. In any event in which Holder issues a Prepayment Confirmation
which rejects a Prepayment Notice and any prepayment terms set forth therein,
Holder shall recite in reasonable detail Holder’s basis for rejection in said
Prepayment Confirmation; provided, however, that any rejection by Holder may
only be based on the occurrence or threatened occurrence of a Default Event
(including, without limitation, a threatened Default Event arising from
Obligor’s planned prepayment and issuance of Common Stock to Holder in an amount
which would exceed the conversion restrictions set forth in Section 1(b)
hereof).

3

 



(4)                 For avoidance of doubt, this Debenture shall be exclusively
payable in shares of Obligor Common Stock, which shares shall be issued
exclusively at the applicable per share rate set forth in Section 1(c)(i)
hereof.

(e) Other Provisions.

(i) The Obligor covenants that all shares of Common Stock that shall be issuable
pursuant to this Section 1 shall, upon issue, be duly and validly authorized,
issued and fully paid, and nonassessable.

(ii) Upon a conversion hereunder the Obligor shall not be required to issue
stock certificates representing fractions of shares of the Common Stock, but may
if otherwise permitted, make a cash payment in respect of any final fraction of
a share based on the Closing Bid Price at such time. If the Obligor elects not,
or is unable, to make such a cash payment, the Holder shall be entitled to
receive, in lieu of the final fraction of a share, one whole share of Common
Stock.

(iii) The issuance of certificates for shares of the Common Stock on conversion
of this Debenture shall be made without charge to the Holder thereof for any
documentary stamp or similar taxes that may be payable in respect of the issue
or delivery of such certificate, provided that the Obligor shall not be required
to pay any tax that may be payable in respect of any transfer involved in the
issuance and delivery of any such certificate upon conversion in a name other
than that of the Holder of such Debenture so converted and the Obligor shall not
be required to issue or deliver such certificates unless or until the person or
persons requesting the issuance thereof shall have paid to the Obligor the
amount of such tax or shall have established to the satisfaction of the Obligor
that such tax has been paid.

(iv) Nothing herein shall limit a Holder's right to pursue actual damages for
the Obligor’s failure to deliver certificates representing shares of Common
Stock upon conversion within the period specified herein and such Holder shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief, in each case without the need to post a bond or provide other
security. The exercise of any such rights shall not prohibit the Holder from
seeking to enforce damages pursuant to any other Section hereof or under
applicable law.

(v) The Obligor shall bear the cost of transfer agent fees and equity issuance
fees (collectively, the “Post-Closing Expenses”), which amount shall be paid
directly by the Obligor.

(f) A “Default Event” wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

(i) Any breach of any provision of this Debenture or any Transaction Document by
and between Holder and Obligor.

(ii) Withdrawal from registration of the Obligor under the Exchange Act,
voluntary or involuntary.

(iii) The Company or any Subsidiary of the Company shall commence, or there
shall be commenced against the Company or any Subsidiary of the Company under
any applicable bankruptcy or insolvency laws as now or hereafter in effect or
any successor thereto, or the Company or any Subsidiary of the Company commences
any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
Subsidiary of the Company or there is commenced against the Company or any
Subsidiary of the Company any such bankruptcy, insolvency or other proceeding
which remains undismissed for a period of 61 days; or the Company or any
Subsidiary of the Company is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Company or any Subsidiary of the Company suffers any appointment of any
custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of forty-five (45) days; or the Company or any Subsidiary of the Company
makes a general assignment for the benefit of creditors; or the Company or any
Subsidiary of the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company or any Subsidiary of the Company shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Company or any Subsidiary of the Company shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Company
or any Subsidiary of the Company for the purpose of effecting any of the
foregoing.

4

 



(iv) The Company or any Subsidiary of the Company shall default in any of its
obligations under any other debenture or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the Company or any Subsidiary of the Company in an
amount exceeding $100,000, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable.

(v) The Obligor fails to issue shares of Common Stock to the Holder (or
announces or threatens in writing that it will not honor its obligation to do
so) upon exercise by the Holder of the conversion rights of the Holder in
accordance with the terms of this Debenture, fails to transfer or cause its
transfer agent to transfer (issue) (electronically or in certificated form) any
certificate for shares of Common Stock issued to the Holder upon conversion of
or otherwise pursuant to this Debenture as and when required by this Debenture,
the Obligor directs its transfer agent not to transfer or delays, impairs,
and/or hinders its transfer agent in transferring or issuing (electronically or
in certificated form) any certificate for shares of Common Stock to be issued to
the Holder upon conversion of or otherwise pursuant to this Debenture as and
when required by this Debenture, or fails to remove (or directs its transfer
agent not to remove or impairs, delays, and/or hinders its transfer agent from
removing) any restrictive legend (or to withdraw any stop transfer instructions
in respect thereof) on any certificate for any shares of Common Stock issued to
the Holder upon conversion of or otherwise pursuant to this Debenture as and
when required by this Debenture (or makes any written announcement, statement or
threat that it does not intend to honor the obligations described in this
paragraph) and any such failure shall continue uncured (or any written
announcement, statement or threat not to honor its obligations shall not be
rescinded in writing) for seven (7) business days after the Holder shall have
delivered a Notice of Conversion.

(vi) Any dissolution, liquidation, or winding up of Obligor or any substantial
portion of its business, or any cessation of operations or admission by Obligor
that it is otherwise generally unable to pay its debts as such debts become due,
provided, however, that any disclosure of the Obligor’s ability to continue as a
“going concern” shall not be an admission that the Obligor cannot pay its debts
as they become due.

(vii) The Common Stock shall cease to be quoted or listed for trading on any
primary market for a period of five (5) consecutive trading days (including, for
example, any such failure in which a bid price is not quoted for the Obligor’s
Common Stock for such period).

Section 2. Notices. All notices under this Agreement shall be in writing and
shall be (i) delivered in person, (ii) sent by telecopy, or (iii) mailed,
postage prepaid, either by registered or certified mail, return receipt
requested, or overnight express carrier, addressed in each case to the addresses
set forth above, or to any other address or telecopy number as such party shall
designate in a written notice to the other. All notices sent pursuant to the
terms of this Section shall be deemed received (i) if personally delivered, then
on the date of delivery; (ii) if sent by telecopy before 2:00 p.m. local time of
the recipient, on the day sent if a business day or if such day is not a
business day or if sent after 2:00 p.m. local time of the recipient, then on the
next business day; (iii) if sent by overnight, express carrier, on the next
business day immediately following the day sent; or (iv) if sent by registered
or certified mail, on the earlier of the third (3rd) business day following the
day sent or when actually received. Any notice by telecopy shall be followed by
delivery of a copy of such notice on the next business day by overnight express
carrier or by hand.

Section 3. Definitions. For the purposes hereof, the following terms shall have
the following meanings:

“Common Stock” means the common stock, par value $0.001, of the Obligor and
stock of any other class into which such shares may hereafter be changed or
reclassified.

“Conversion Date” shall mean the date upon which the Holder gives the Obligor
notice of its intention to effectuate a conversion of this Debenture into shares
of the Company’s Common Stock as outlined herein.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Underlying Shares” means the shares of Common Stock issuable upon conversion of
this Debenture.

5

 



Section 4. This Debenture shall not entitle the Holder to any of the rights of a
stockholder of the Obligor, including without limitation, the right to vote, to
receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholders or any other proceedings of the Obligor, unless
and to the extent converted into shares of Common Stock in accordance with the
terms hereof.

Section 5. If this Debenture is mutilated, lost, stolen or destroyed, the
Obligor shall execute and deliver, in exchange and substitution for and upon
cancellation of the mutilated Debenture, or in lieu of or in substitution for a
lost, stolen or destroyed Debenture, a new Debenture for the principal amount of
this Debenture so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Debenture, and of the
ownership hereof, and indemnity, if requested, all reasonably satisfactory to
the Obligor.

Section 6. Any waiver by the Holder of a breach of any provision of this
Debenture shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Holder to insist upon strict adherence to any term
of this Debenture on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Debenture. Any waiver must be in writing.

Section 7. Whenever any payment or other obligation hereunder shall be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day.

Section 8. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby. In no event shall the amount of interest paid hereunder exceed
the maximum rate of interest on the unpaid principal balance hereof allowable by
applicable law. If any sum is collected in excess of the applicable maximum
rate, the excess collected shall be applied to reduce the principal debt. If the
interest actually collected hereunder is still in excess of the applicable
maximum rate, the interest rate shall be reduced so as not to exceed the maximum
allowable under law.

Section 9. Law; Jurisdiction. This Debenture shall be governed by and
interpreted in accordance with the laws of the State of New Jersey, without
regard to the principles of conflict of laws. The Obligor and the Holder
expressly consent to the jurisdiction and venue of the Superior Court of New
Jersey, Bergen County, for any litigation between the parties.

Section 10. NO JURY TRIAL. THE COMPANY HERETO KNOWINGLY AND VOLUNTARILY WAIVES
ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION
BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS DEBENTURE.

Section 11. Waiver. The Company hereby waives any and all demands of any nature
whatsoever, any and all notices of any nature whatsoever, dishonor, presentment
of any kind whatsoever, and protest of or in connection with this Debenture,
except in respect of notices required to be given by Holder upon any breach by
the Obligor.

Section 12. Entire Agreement. THIS AGREEMENT EMBODIES THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES HERETO AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS RELATING TO THE SUBJECT MATTER HEREOF.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

- SIGNATURE PAGE FOLLOWS]

 



6

 

IN WITNESS WHEREOF, the Obligor has caused this Debenture to be duly executed by
a duly authorized officer as of the date set forth above.

 

GTX CORP.         By: /s/ Patrick Bertagna   Print: Patrick Bertagna   Title:
Chief Executive Officer      

 

 



7

 

EXHIBIT “A”

NOTICE OF CONVERSION

(To be executed by the Holder in order to convert Debenture number GTXO – 59FF
102)

The undersigned hereby irrevocably elects to convert the below listed amount of
the Debenture into Shares of Common Stock of GTX CORP., according to the
conditions stated therein, as of the Conversion Date written below.

Conversion Date:   Applicable Conversion Price:   Amount to be Converted: $
Amount of Debenture Unconverted: $   Shares of Common Stock to be Issued:  
Please issue the shares of Common Stock in the following name and to the
following address:   Issue to:  

 

Authorized Signature:

  Name:   Title:   Phone Number:   Broker DTC Participant Code:   Account
Number:  

 

 

 

